1    KYM S. CUSHING, ESQ.
     Nevada Bar No. 4242
2
     RICHARD HARRIS LAW FIRM
3    801 South Fourth Street
     Las Vegas, Nevada 89101
5    Telephone: (702) 444-4444
6
     Facsimile: (702) 444-4455
     Email: kym@richardharrislaw.com
7    Attorneys for Plaintiff
8

9
                                UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA
11
       CHRISTINA JARAMILLO,                          CASE NO.: 2:16-cv-02538-RFB-CWH
12
                  Plaintiff,
13                                                   STIPULATION AND ORDER TO
       vs.                                           CONTINUE     DUE    DATE FOR
14
                                                     PLAINTIFF’S OPPOSITION
15     BODEGA LATINA CORPORATION
       dba EL SUPER; A Foreign Corporation;
16     DOES I - 20, ROE BUSINESS ENTITIES
       1 through 20, inclusive jointly and
17     severally,
                              Defendants.
18

19           COMES NOW, Plaintiff CHRISTINA JARAMILLO, by and through her attorney of

20   record, KYM S. CUSHING, ESQ., of the RICHARD HARRIS LAW FIRM, and Defendant
21
     BODEGA LATINA CORPORATION dba EL SUPER by and through their attorney
22
     MICHAEL C. MILLS, ESQ. of BAUMAN LOEWE WITT & MAXWELL hereby respectfully
23

24
     requests that Plaintiff’s Opposition to Defendant’s Motions in Limine 1- 4 be extended until

25

26
     ///
27
     ///
28
     ///



                                                    1
1    the end of the day on April 30, 2019.
2
            DATED this 23rd day of April, 2019.
3
                                                  RICHARD HARRIS LAW FIRM
5

6
                                             BY: __/s/ Kym S. Cushing______________
                                                KYM S. CUSHING, ESQ.
7                                               Nevada Bar No. 4242
                                                801 South Fourth Street
8                                               Las Vegas, Nevada 89101
9
                                                Attorneys for Plaintiffs

10          DATED this 23rd day of April, 2019.
11

12
                                                  BAUMAN LOEWE WITT & MAXWELL

13                                           BY: _/s/ Michael C. Mills________________
                                                MICHAEL C. MILLS, ESQ.
14
                                                Nevada Bar No. 3534
15                                              3650 N. Rancho Drive
                                                Suite 114
16                                              Las Vegas, NV 89130
                                                Attorneys for Defendants
17

18   IT IS SO ORDERED.

19          DATED this ___ day of April, 2019.

20
                                         ________________________________
                                         RICHARD F. BOULWARE, II
                                               _______________________________________
21                                       UNITED  STATES DISTRICT JUDGE
                                               UNITED STATES DISTRICT COURT JUDGE,
22                                       DATEDUNITED
                                              this 25thSTATES  DISTRICT
                                                       day of April, 2019. COURT
                                              MAGISTRATE JUDGE
23

24   Submitted by:

25   RICHARD HARRIS LAW FIRM

26
     BY: __/s/ Kym S. Cushing
27
     KYM S. CUSHING, ESQ.
28   Nevada Bar No. 4242
     801 South Fourth Street
     Las Vegas, Nevada 89101
     Attorneys for Plaintiffs

                                                   2
